
	
		II
		109th CONGRESS
		2d Session
		S. 3688
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. McCain (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To preserve the Mt. Soledad Veterans Memorial in San
		  Diego, California, by providing for the immediate acquisition of the memorial
		  by the United States.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The Mt. Soledad Veterans Memorial has
			 proudly stood overlooking San Diego, California, for over 52 years as a tribute
			 to the members of the United States Armed Forces who sacrificed their lives in
			 the defense of the United States.
			(2)The Mt. Soledad Veterans Memorial was
			 dedicated on April 18, 1954, as a lasting memorial to the dead of the
			 First and Second World Wars and the Korean conflict and now serves as a
			 memorial to American veterans of all wars, including the War on
			 Terrorism.
			(3)The United States has a long history and
			 tradition of memorializing members of the Armed Forces who die in battle with a
			 cross or other religious emblem of their faith, and a memorial cross is fully
			 integrated as the centerpiece of the multi-faceted Mt. Soledad Veterans
			 Memorial that is replete with secular symbols.
			(4)The patriotic and
			 inspirational symbolism of the Mt. Soledad Veterans Memorial provides solace to
			 the families and comrades of the veterans it memorializes.
			(5)The Mt. Soledad
			 Veterans Memorial has been recognized by Congress as a National Veterans
			 Memorial and is considered a historically significant national memorial.
			(6)76 percent of the
			 voters of San Diego supported donating the Mt. Soledad Memorial to the Federal
			 Government only to have a superior court judge of the State of California
			 invalidate that election.
			(7)The City of San
			 Diego has diligently pursued every possible legal recourse in order to preserve
			 the Mt. Soledad Veterans Memorial in its entirety for persons who have served
			 in the Armed Forces and those persons who will serve and sacrifice in the
			 future.
			(8)Congressional
			 action is now necessary because the City of San Diego is under a district court
			 order to remove the Memorial Cross from city property by August 1, 2006.
			2.Acquisition of Mt.
			 Soledad Veterans Memorial, San Diego, California
			(a)AcquisitionTo
			 effectuate the purpose of section 116 of division E of Public Law 108–447 (118
			 Stat. 3346; 16 U.S.C. 431 note), which, in order to preserve a historically
			 significant war memorial, designated the Mt. Soledad Veterans Memorial in San
			 Diego, California, as a national memorial honoring veterans of the United
			 States Armed Forces, there is hereby vested in the United States all right,
			 title, and interest in and to, and the right to immediate possession of, the
			 Mt. Soledad Veterans Memorial in San Diego, California, as more fully described
			 in subsection (d).
			(b)CompensationThe United States shall pay just
			 compensation to any owner of the property for the property taken pursuant to
			 this section, and the full faith and credit of the United States is hereby
			 pledged to the payment of any judgment entered against the United States with
			 respect to the taking of the property. Payment shall be in the amount of the
			 agreed negotiated value of the property or the valuation of the property
			 awarded by judgment and shall be made from the permanent judgment appropriation
			 established pursuant to section 1304 of title 31, United States Code. If the
			 parties do not reach a negotiated settlement within one year after the date of
			 the enactment of this Act, the Secretary of Defense may initiate a proceeding
			 in a court of competent jurisdiction to determine the just compensation with
			 respect to the taking of such property.
			(c)MaintenanceUpon
			 acquisition of the Mt. Soledad Veterans Memorial by the United States, the
			 Secretary of Defense shall manage the property and shall enter into a
			 memorandum of understanding with the Mt. Soledad Memorial Association for the
			 continued maintenance of the Mt. Soledad Veterans Memorial by the
			 Association.
			(d)Legal
			 descriptionThe Mt. Soledad Veterans Memorial referred to in this
			 section is all that portion of Pueblo lot 1265 of the Pueblo Lands of San Diego
			 in the City and County of San Diego, California, according to the map thereof
			 prepared by James Pascoe in 1879, a copy of which was filed in the office of
			 the County Recorder of San Diego County on November 14, 1921, and is known as
			 miscellaneous map No. 36, more particularly described as follows: The area
			 bounded by the back of the existing inner sidewalk on top of Mt. Soledad, being
			 also a circle with radius of 84 feet, the center of which circle is located as
			 follows: Beginning at the Southwesterly corner of such Pueblo Lot 1265, such
			 corner being South 17 degrees 14′33″ East (Record South 17 degrees 14′09″ East)
			 607.21 feet distant along the westerly line of such Pueblo lot 1265 from the
			 intersection with the North line of La Jolla Scenic Drive South as described
			 and dedicated as parcel 2 of City Council Resolution No. 216644 adopted August
			 25, 1976; thence North 39 degrees 59′24″ East 1147.62 feet to the center of
			 such circle. The exact boundaries and legal description of the Mt. Soledad
			 Veterans Memorial shall be determined by survey prepared by the Secretary of
			 Defense. Upon acquisition of the Mt. Soledad Veterans Memorial by the United
			 States, the boundaries of the Memorial may not be expanded.
			
